IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 27, 2008
                                      No. 07-40315
                                    Summary Calendar                  Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

ALEJANDRO CAMACHO-LOPEZ

                                                  Defendant-Appellant


                     Appeal from the United States District Court
                          for the Southern District of Texas
                             USDC No. 7:06-CR-293-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Alejandro Camacho-Lopez appeals his guilty-plea
conviction and sentence for illegally reentering the United States following
deportation, in violation of 8 U.S.C. § 1326. Camacho contends that the district
court       erred   by   imposing    a    16-level    enhancement        under     U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) because his prior Texas conviction for aggravated assault is
not a crime of violence under the Sentencing Guidelines. He argues that the
Texas crime of aggravated assault is more broadly defined than most other


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-40315

definitions of aggravated assault because it may be committed by threatening
the victim with a weapon. The Texas statute, TEX. PENAL CODE § 22.02, is
substantially similar to the generic, common sense definition of “aggravated
assault” and thus qualifies as the enumerated offense of “aggravated assault”
under the Guidelines. See United States v. Guillen-Alvarez, 489 F.3d 197, 199-
201 (5th Cir.), cert. denied, Beltran-Garcia v. United States, 128 S. Ct. 418
(2007),.
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Camacho
challenges the constitutionality of § 1326(b)’s treatment of prior felony and
aggravated felony convictions as sentencing factors rather than elements of the
offense that must be found by a jury. This court has held that this issue is “fully
foreclosed from further debate.” United States v. Pineda-Arrellano, 492 F.3d
624, 625 (5th Cir. 2007), cert. denied, 2008 WL 59441 (Jan. 7, 2008) (No. 07-
6202). The judgment of the district court is
AFFIRMED.




                                        2